LOGO [g640934image001.jpg]   EXHIBIT 10.G

November 21, 2013

Mr. Gerald H. Lipkin, Chairman and CEO

Valley National Bancorp

Valley National Bank

1445 Valley Road

Wayne, New Jersey 07470

Dear Mr. Lipkin:

The Board of Directors of Valley National Bancorp (“Bancorp”) and Valley
National Bank (the “Bank”) (collectively, the “Company”) have determined that it
is in the best interests of Bancorp and the Bank for the Company to agree to
provide you with a revised overall pension benefit, as provided herein.

We originally entered into a letter agreement with you, dated October 7, 2008
concerning your pension benefit, which was replaced and restated in a letter
agreement, dated February 8, 2011, and which was again replaced and restated in
a letter agreement, dated February 19, 2013, (the “Prior Agreement”). This
letter agreement restates and amends the provisions of the Prior Agreement, and
the Prior Agreement is rescinded upon your consent to this letter. Any other
agreement between us referencing the Prior Agreement shall be deemed a reference
to this letter agreement without the need to amend such other agreement.

In view of the foregoing, and in consideration of your continued employment with
the Company and your consent to this letter, the Company agrees:

1. If the Company elects to terminate you as Chief Executive Officer of Bancorp
and/or the Bank, upon the termination of your employment the Company will pay
you a lump sum severance benefit equal to 12 months of your annual base salary
plus a portion of your most recent bonus. This payment will be made within
thirty (30) days following the date of your termination of employment. The bonus
amount shall equal your most recent bonus multiplied by a fraction, the
numerator of which is the number of months which have elapsed in the current
calendar year and the denominator of which is 12. This severance benefit will
not be paid if the Company terminates you for “cause”. “Cause” means gross
misconduct by you in connection with Company business. This provision is
inapplicable in the event of a termination of your employment due to death or
disability, or if you are paid a severance benefit pursuant to any change in
control agreement with the Company. If you die after the Company elects to
terminate you as Chief Executive Officer of Bancorp and/or the Bank, but before
you receive the lump sum severance benefit you are entitled to hereunder, your
estate shall be entitled to the benefit.

2. In addition, within thirty (30) days following the termination of your
employment by the Company or by you for any reason (other than Cause), the
Company will pay to you (or your estate in the case of death) a lump sum amount
equal to one hundred twenty-five

 

 

P.O. Box 558 • Wayne, NJ 07474-0558 • Tel: 800-522.4100

 

© 2013 Valley National Bank®. Member FDIC. Equal Opportunity Lender. All Rights
Reserved.

   LOGO [g640934image002.jpg]



--------------------------------------------------------------------------------

percent (125%), less applicable withholdings, of (A) the aggregate COBRA premium
amounts (based upon the COBRA rates in effect at the date of termination) for
three (3) years of health, hospitalization, dental and medical insurance
coverage that was being provided to you (and your spouse) at the time of
termination of employment, minus (B) the aggregate amount of any employee
contributions that would have been required of you (determined as of the date of
termination of employment) for such three (3) year period. The Company also
shall pay you within the same time frame a lump sum amount equal to one hundred
twenty-five percent (125%), less applicable withholdings, of the Company’s share
of the premium for three (3) years of the life insurance coverage provided to a
similarly situated active employee (based upon the coverage and rates in effect
on the date that you terminate employment).

Notwithstanding anything else to the contrary in this letter, the Company may
delay payment of benefits provided in Sections 1, 2 and 9 herein for six
(6) months following your termination from employment to the extent necessary to
comply with Section 409A of the Internal Revenue Code. At the end of such period
of delay, you will be paid the delayed payment amounts, plus interest for the
period of any such delay. For purposes of the preceding sentence, interest shall
be calculated using the six (6) month Treasury Bill rate in effect on the date
on which the payment is delayed, and shall be compounded daily. If the
conditions of the severance exception under Treasury Regulation Section 1.409A-1
(b)(9)(iii) (or any successor Regulation thereto), or the short-term deferral
rule under Treasury Regulation Section 1.409A- 1(b)(4) (or any successor
Regulation thereto, are satisfied, then payment of benefits shall not be delayed
for six (6) months following termination of employment to the extent permitted
thereunder.

As partial consideration for the Company entering into this Agreement, you agree
as follows:

3. Following the termination of your employment with the Company for any reason,
you shall retain in confidence any confidential information known to you
concerning the Company and its business.

4. While you are employed by the Company, and for a period of two years
thereafter, you will not, without the prior written approval of the Board of
Directors of Bancorp, directly or indirectly, as officer, director, employee,
shareholder, principal or agent, or in any other capacity, own, manage, operate,
consult with or be employed by any insured depository institution which
transacts business in the State of New Jersey or New York if either (i) such
insured depository institution maintains an office in New Jersey or New York
from which you act on behalf of such institution or (ii) such insured depository
institution employs you in any capacity to solicit loans, trust, deposits or
other customers of the Company. However this paragraph shall not prohibit you
from owning bonds, preferred stock or up to five percent (5%) of the outstanding
common shares of any insured depository institution or its parent holding
company.

5. You agree that the Company has no adequate remedy at law for the violation of
paragraphs 3 and 4 and that the Company shall be entitled to injunctive relief
to enforce such provisions.

 

-2-



--------------------------------------------------------------------------------

Both parties mutually agree as follows:

6. This letter agreement shall commence on the date hereof and expire on
January 1, 2016 (January 1, 2016 is referred to hereafter as the “Initial
Expiration Date”). On January 1 of each year starting January 1, 2015, the
Initial Expiration Date shall be automatically extended for an additional one
year period (so it remains a two year contract) unless you or Bancorp otherwise
elect and so notify the other party in writing prior to January 1 of any year
starting with January 1, 2015. This letter agreement may be amended,
supplemented or changed at any time only by a writing signed by Bancorp and
yourself. Notwithstanding the foregoing, the terms of paragraphs 3, 4, 5, 7, 9
and 10 of this letter agreement shall survive any termination or expiration.

7. This Agreement shall be binding upon and inure to the benefit of you, your
estate and the Company, and any successor to the Company by merger,
consolidation or sale. Neither this Agreement nor any rights arising hereunder
may be assigned or pledged by you. After your death, your spouse or otherwise
your estate shall be entitled to enjoy and enforce the benefits of this
Agreement. The Company may not offset amounts due to you hereunder. However, in
the event you breach the non-compete contained in paragraph 4 hereof, the
Company shall not be obligated to pay you any benefits hereunder, and you shall
not be entitled to be paid your legal fees or expenses as provided in paragraph
10 hereof.

8. In the event of your death while you are employed by the Company, the Company
will pay to your spouse, if you predecease her, otherwise to your estate, (i) a
portion of your most recent bonus (calculated by multiplying your most recent
bonus multiplied by a fraction, the numerator of which is the number of months
which have elapsed in the current calendar year, and the denominator of which is
12), within thirty (30) days following the date of your death, and (ii) your
annual base salary (as in effect at your death) for 12 months, payable in
monthly installments. Such payments shall be reduced by the amount, if any, of
the regular monthly benefit payable to your spouse in the 12 months following
your death from the Company’s defined benefit pension plan and benefit
equalization plan.

9. You shall be entitled to a minimum combined benefit of six hundred thousand
dollars ($600,000.00) per year from the Valley National Bank Pension Plan (the
“Pension Plan”) and the Valley National Bank Benefit Equalization Plan (the
“BEP”), and, to the extent necessary, from the Company upon your termination of
employment with the Company (the “Minimum Annual Combined Benefit”). The portion
of the Minimum Annual Combined Benefit that is paid by the Company shall
commence to be paid on the first day of the month following your termination of
your employment with the Company and shall continue for so long as you shall
survive. If you survive past the tenth anniversary of the date of your
termination of employment with the Company (the “Initial Ten Year Period”), and
should your spouse survive you, she shall be entitled to a minimum survivor
benefit of two-thirds of such amount ($400,000.00) per year, for the remainder
of her life (the “Minimum Annual Post 10 Year Spousal Survivor Benefit”). Should
you die (i) before commencing receipt of benefits under the Pension Plan or
(ii) before the end of the Initial Ten Year Period, and, in either case, should
your spouse survive you, she shall be entitled to a minimum survivor benefit of
six hundred thousand dollars ($600,000.00) per year through the end of the
Initial Ten Year Period (the “Minimum Annual 10 Year Spousal Survivor Benefit”)
and, thereafter, the Minimum Annual Post 10 Year

 

-3-



--------------------------------------------------------------------------------

Spousal Survivor Benefit. In the event that prior to the end of the Initial Ten
Year Period, both you and your spouse die, the estate of the last surviving of
you and your spouse (as determined by the applicable provision of your will in
the event of a common disaster) shall be entitled to a minimum lump sum payment
equal to the Minimum Annual Combined Benefit multiplied by the number of years
(including fractional years) from the later date of decease to the end of the
Initial Ten Year Period (the “Minimum 10 Year Estate Benefit”). If the actual
combined annual benefit from the Pension Plan and the BEP payable to you upon
the termination of your employment with the Company (the “Actual Annual Combined
Benefit”) exceeds the Minimum Annual Combined Benefit of $600,000, (i) the
Minimum Annual 10 Year Spousal Survivor Benefit provided hereunder and the
Minimum 10 Year Estate Benefit provided hereunder shall be increased to the
Actual Annual Combined Benefit and (ii) the Minimum Annual Post 10 Year Survival
Benefit provided hereunder shall be increased to two-thirds of the Actual Annual
Combined Benefit. The foregoing assumes pension benefits under the Pension Plan
and the BEP are paid to you in the form of a joint and two-thirds survivor
annuity. You will need, however, to follow the administrative processes under
the plans in order to actually commence receipt of such benefits. In the event
that you elect another form of payment of pension benefits under the Pension
Plan and the BEP (including a lump sum payment payable upon a change in control)
the above amounts will be actuarially adjusted. For all purposes under this
agreement, actuarial adjustments will be made using the actuarial assumptions
described in Appendix A of the BEP except in the event of a Change in Control,
as defined in the BEP. In the event of a Change in Control resulting in the
payment to you, your spouse or your estate of a lump sum under the BEP, the lump
sum payable to you under the BEP and hereunder will be made using the actuarial
assumptions described in Appendix A of this letter agreement, and not under
Appendix A of the BEP. Note that any increases to the lump sum payable under the
BEP as a result of this Section 9 and Appendix A will be payable under this
letter agreement such that the actual lump sum payable under the BEP remains
unchanged.

The calculation of any required actuarial adjustment will be made by the actuary
regularly employed by the Company for pension benefit calculations on the date
of your termination of employment with the Company or, in the event you have
elected a lump sum payment under the BEP upon a change in control, by the
actuary regularly employed by the Company for pension benefit calculations on
the date one day prior to the change in control. As a matter of clarity, the
parties agree that all of the payments under this paragraph 9 constitute
payments under “any benefit plan of the Company” under the first sentence of
Section 12a of the Amended and Restated Change in Control Agreement dated
June 22, 2011 among the Bancorp, the Bank and you (as may subsequently be
amended, “the Change in Control Agreement”), and this benefit will be covered by
the Gross-Up Payment provided for under Section 12 of that Agreement if and to
the extent that this benefit may constitute a parachute payment and/or a payment
that is subject to the excise tax under Section 409A of the Internal Revenue
Code. The term “spouse” as used herein means the person you are married to at
the time of your termination from service, but not any person to whom you may
become married thereafter. Notwithstanding anything to the contrary provided for
in your Change in Control Agreement, Section 12 of that Agreement and your right
to a Gross-Up Payment provided thereunder is incorporated herein by reference
and shall survive to the extent a Change in Control (as defined in the Change in
Control Agreement) occurs within 12 months after the termination of your
employment with the Company.

 

-4-



--------------------------------------------------------------------------------

10. In the event the Company fails to pay to you, your spouse or your estate any
of the benefits provided herein for a period in excess of 10 business days after
a written request to do so, you (or your spouse or estate) shall be entitled to
be paid or reimbursed by the Company for the legal fees and expenses incurred by
you (or your spouse or estate) in enforcing or interpreting the provisions of
this Agreement. The Company hereby agrees to pay or reimburse you (or your
spouse or estate) for such fees and expenses on a monthly basis, upon the
submission of bills or requests for payment. A court shall be entitled to deny
you your legal fees and expenses only if it finds you made a claim for benefits
hereunder not in good faith and without reasonable cause.

If you are in agreement with the foregoing, please so indicate by signing and
returning to the company the enclosed copy of this letter, whereupon this letter
shall constitute an agreement between you and the Company.

 

    Very truly yours,     VALLEY NATIONAL BANCORP       By:  

LOGO [g640934sig2.jpg]

 

  AGREED AND ACCEPTED:       Gerald Korde, Chairman, Compensation and Human
Resources Committee  

LOGO [g640934sig1.jpg]

 

Gerald H. Lipkin, Executive

    VALLEY NATIONAL BANK       By:  

LOGO [g640934sig2.jpg]

 

        Gerald Korde, Chairman, Compensation and Human Resources Committee

 

-5-



--------------------------------------------------------------------------------

APPENDIX A

ACTUARIAL ASSUMPTIONS

For purposes of determining the lump sum benefit described in Section 9 of this
letter agreement that is payable under a Change in Control that occurs prior to
benefit commencement under this letter agreement, the following actuarial
assumptions and method shall apply:

Step 1: Convert the total letter agreement benefit into an actuarial equivalent
straight life annuity using:

 

  (a) Mortality Table: The Uninsured Pensioner 1994 Mortality Table (UP-94) for
males

 

  (b) Interest Rate: Eight percent (8.00%) per annum, compounded annually

Step 2: Subtract the accrued benefit under the qualified Pension Plan payable as
a straight life annuity.

Step 3: Convert the resulting net nonqualified benefit into a lump sum value
using:

 

  (a) The Applicable Mortality Table, as defined under the Pension Plan; and

 

  (b) The lesser of:

(i) The Pension Benefit Guaranty Corporation (PBGC) immediate interest rate used
to determine lump sum payments for the calendar month immediately preceding the
month the lump sum payment is made, or

(ii) 6%.

The result of this Step 3 is the total lump sum value payable from both the BEP
and this letter agreement.

Step 4: Subtract the lump sum actually payable under the BEP to determine the
net lump sum payable under this letter agreement.

For purposes of determining the lump sum benefit described in Section 9 of this
letter agreement that is payable under a Change in Control that occurs after
benefit commencement under this letter agreement, the following actuarial
assumptions and method shall apply:

Step 1: Convert the remaining net nonqualified benefits into a lump sum value
using:

 

  (a) The Applicable Mortality Table, as defined under the Pension Plan; and

 

  (b) The lesser of:

(i) The Pension Benefit Guaranty Corporation (PBGC) immediate interest rate used
to determine lump sum payments for the calendar month immediately preceding the
month the lump sum payment is made, or

(ii) 6%.